IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 524 EAL 2014
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
NASIR BUFORD,                 :
                              :
              Petitioner      :


                                   ORDER


PER CURIAM

     AND NOW, this 1st day of May, 2015, the Petition for Allowance of Appeal is

DENIED.